Citation Nr: 1125075	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to specially adapted housing.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1985 and June 1986.                     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In statements of record received in late 2010, the Veteran expresses an interest in filing a claim to reopen his previously denied service connection claim for a psychiatric disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction.  As the Board does not have jurisdiction over the issue, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected as 40 percent disabled for a neurological disorder in his right ankle, as 20 percent disabled for orthopedic disability in his right ankle, and as 20 percent disabled for a lower back disorder.  

2.  Effective September 30, 2005, the Veteran has been in receipt of a total disability rating based upon individual unemployability (TDIU).

3.  Effective February 6, 2007, the Veteran has received special monthly compensation for disability associated with his right ankle disorder.  

4.  In July 2009, the RO awarded the Veteran entitlement to automobile and adaptive equipment.  

5.  The medical evidence establishes that the Veteran has significant disability in his right lower extremity, but fails to show that the Veteran has loss or loss of use of his left lower extremity, or of an upper extremity.  

6.  The Veteran is not permanently and totally disabled due to blindness in both eyes with 5/200 visual acuity or less, or the anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.809, 3.809a (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with a notification letter in August 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the letter, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's claim in the statement of the case and supplemental statements of the case of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with VA compensation examination.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Specially Adapted Housing and 
Special Home Adaptation Grant

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In addition, eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a). The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.

Although VA does not specifically define "loss of use" of a lower extremity, it does define loss of use of a hand or foot in 38 C.F.R. § 4.63, which is instructive as to what needs to be shown in order to establish loss of use.  Generally, loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2010).  In addition, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of the hand or foot involved. 38 C.F.R. § 4.63(a) (2010).  Finally, complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63(b) (2010).  Section 4.63 makes it is clear that loss of use contemplates the functionality of the limb and whether functionality will be equally well accomplished by an amputation stump with prosthesis.

The Veteran is rated as 40 percent disabled for a neurological disorder in his right ankle, as 20 percent disabled for orthopedic disability in his right ankle, and as 20 percent disabled for a lower back disorder.  These are the only disabilities for which the Veteran is in receipt of, or eligible for, compensation.  Effective September 30, 2005, the Veteran has been in receipt of a TDIU, and effective February 6, 2007, the Veteran has received special monthly compensation for disability associated with his right ankle disorder.  In July 2009, moreover, the RO awarded the Veteran entitlement to automobile and adaptive equipment.  

The Board has reviewed all the evidence of record, which consists of the Veteran's statements, private treatment records, VA treatment records, a VA compensation examination report addressing the Veteran's service-connected orthopedic disorders, and a VA vocational rehabilitation report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, it is not required to discuss each and every piece of evidence in the case.  The Board will summarize the relevant evidence where appropriate.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In his July 2008 claim, the Veteran expressed an interest in assistance to "make my home easier to live in, and also if I'm able to receive help with physical things I am not capable of really doing myself ... such as cleaning my home, yard work, help with grocery shopping, etc."  In several statements received in 2009 and 2010, the Veteran discusses a psychiatric disorder and disability in his right lower extremity, but does not claim disability in his left lower extremity, in his upper extremities, or in his eyes.  

Private treatment records dated between April and August 2006 detail the Veteran's treatment at a pain management clinic.  These records provide detail regarding the Veteran's right ankle and back disorders, but do not note a disability with the left lower extremity or an upper extremity.  

The February 2007 VA report indicated mild degenerative changes in the left knee, mild facet osteoarthritis in the lumbar spine, chronic back pain, chronic lumbar strain, and significant disability in the right lower extremity.  The Veteran indicated that he was capable of walking less than a quarter mile, but was limited due to his right ankle disorder.  The examiner indicated reflexes of 2/4 in the left ankle, and normal muscle strength in the left lower extremity.  No neurological problems were noted in the left lower extremity.  The examiner indicated that the Veteran used a cane in his left hand.  The examiner indicated that the Veteran could walk without a cane, but had an antalgic limp on the right side.  The examiner noted no disorders involving the eyes and the upper extremities.   

Among VA treatment records dated until July 2009, an April 2008 record indicates that the Veteran injured his right hand punching a door.  The record indicated swelling in the right hand.  Another record dated in April 2008 indicated, "[f]ractures, distal shafts, right fourth and fifth metacarpals" and "surrounding soft tissue [s]welling."  The record indicates that the Veteran was provided with a splint and sling.  Records dated from May 2008 until July 2009 do not indicate any disabling residuals from the hand injury.  

A VA vocational rehabilitation report dated in January 2010 indicates that the Veteran needed "some assistance" with cleaning when bending or stooping.  The report indicated that the Veteran was unable to mow his lawn due to pain in his right lower extremity.  The report indicated that the Veteran could benefit from a handrail that would assist him in ambulating, particularly from his vehicle to his house.  But the report also indicated that the Veteran was "completely independent" with shopping, bathing, showering, bladder functions, dressing, grooming, toileting, communication, ambulation (with prosthesis or cane), vision (glasses for distance), hearing, eating, feeding, cooking, laundry, managing education, and managing finances.  The Veteran was noted as capable of using his left foot while driving, and of carrying groceries from his vehicle to his truck.  The report indicated that the Veteran was able to walk a block "on a good day."  The report indicated that, with the assistance of handrails and a cane, the Veteran is capable to walking upstairs and downstairs.  It also indicated that, with some difficulty, the Veteran can get down on to his knees.  The report indicated that the Veteran builds model airplanes and plays guitar, but is limited in doing so due to back pain.  The report did not note a disability with the Veteran's left lower extremity, with his upper extremities, or with his eyes.  

In sum, the record demonstrates that the Veteran has significant disability in his lower right extremity.  However, the record also indicates that the requisite criteria for an award in this matter are not met.  The record shows that the Veteran has the full use of his left lower extremity, his upper extremities, and his eyes.  As such, the Board finds the preponderance of the evidence against finding entitlement to specially adapted housing.  

As for entitlement to a special home adaptation grant, the medical evidence does not show that the Veteran is entitled to receive compensation for permanent and total disability due to blindness in both eyes or anatomical loss or loss of use of both hands.  Therefore, the preponderance of the evidence is also against finding the Veteran entitled to a special home adaptation grant.

For the foregoing reasons, the Board concludes that entitlement to specially adapted housing or a special home adaptation grant is not warranted under the applicable criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

 


(Continued on the next page)

ORDER

Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


